Title: Daniel Brent to James Madison, 9 August 1828
From: Brent, Daniel
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington,
                                
                                 9 August 1828.
                            
                        
                        
                        I take great Pleasure in transmitting to you the Enclosed letter from Mr. Lawrence, which was received at the
                            Department to day, and in stating, that I have forwarded to that Gentleman the one which you sent to me a few days ago, to
                            transmit to him. With my respectful Compliments to Mrs. Madison, I remain, Dear Sir, with perfect Esteem and Respect, your
                            faithful, Obedt. Servant
                        
                        
                            
                                Daniel Brent.
                            
                        
                    